NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS GONZALEZ, AKA Luis Armando                 No.    15-73292
Gonzalez, AKA Luis Armondo Gonzalez,
                                                Agency No. A205-717-446
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 8, 2017**
                                 Pasadena, California

Before: KOZINSKI and OWENS, Circuit Judges, and SETTLE,*** District Judge.

      1. The Board if Immigration Appeals (“BIA”) explained its reasons for

affirming the Immigration Judge’s (“IJ”) denial with sufficient clarity. See


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Benjamin H. Settle, United States District Judge for
the Western District of Washington, sitting by designation.
Antonyan v. Holder, 642 F.3d 1250, 1256 (9th Cir. 2011). The BIA affirmed the

IJ’s denial in part because the IJ “did not clearly err in finding that [Gonzalez] did

not show a reasonable probability that he would lack access to appropriate

medications in Mexico[,]” based on expert declarations indicating that similar

medications are on Mexico’s basic list of psychiatric medications. The BIA was

not required to do more – it need not explicitly address the IJ’s string-of-events

analysis.

      2. The IJ denied Gonzalez’s asylum application in part based on a finding

that Gonzalez’s argument that he would be unable to obtain the medication he

needs to treat his bipolar disorder was not substantiated. On review, the BIA

concurred with the IJ’s analysis, but cited further evidence to support the

conclusion that Gonzalez did not show a reasonable possibility that he would lack

access to appropriate medications in Mexico. Governing regulations state that the

BIA shall not “engage in de novo review of findings of fact determined by an

immigration judge.” 8 C.F.R. § 1003.1(d)(3)(i); see also Ridore v. Holder, 696

F.3d 907, 911 (9th Cir. 2012). In citing expert declarations, the BIA was simply

discussing further evidence to support the IJ’s conclusion. Accordingly, though

the BIA cited different evidence than the IJ did, the BIA did not engage in

improper additional fact-finding.

      3. Gonzalez’s evidence does not compel the conclusion that he will be


                                           2
persecuted in Mexico on account of his mental illness. Asylum claims cannot be

based on unduly speculative fears of future persecution. See, e.g., Nahrvani v.

Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005). Accordingly, given the “very

deferential” substantial evidence standard of review, we will not disturb the BIA’s

denial of Gonzalez’s claims for asylum and withholding of removal. Garcia v.

Holder, 749 F.3d 785, 789 (9th Cir. 2014).

      4. Gonzalez’s speculative fear that he will be subjected to deplorable

conditions in a Mexican mental institution or prison if he is deported does not

satisfy the standard for relief under the Convention Against Torture because he

provided no evidence that he will be specifically targeted for torture. See Villegas

v. Mukasey, 523 F.3d 984, 989 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3